Citation Nr: 1026617	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-06 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher initial evaluation for thyroidectomy 
scar, currently evaluated as noncompensable prior to February 8, 
2010, and as 10 percent disabling from February 8, 2010.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1993 to July 
2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2007, a statement of the 
case was issued in February 2009, and a substantive appeal was 
received in March 2009.  In the May 2007 rating decision, the RO 
granted service connection for thyroidectomy scar, effective from 
July 2006.  In March 2010, the RO changed that rating to 10 
percent, effective from February 8, 2010, the date of a VA 
examination.  Since the 10 percent rating does not date back to 
the date following service discharge like the noncompensable 
rating does, there are two distinct time periods to be considered 
for the disability.


FINDINGS OF FACT

1.  Prior to October 11, 2007, the Veteran's service-connected 
thyroidectomy scar did not involve an area of 144 square inches 
or greater and did not result in scarring that was unstable or 
painful; nor did it result in any limitation of function or 
motion.

2.  From October 11, 2007, the Veteran's service-connected 
thyroidectomy scar has been painful but does not involve an area 
of 144 square inches or greater and does not result in any 
limitation of function or motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to October 11, 
2007, for thyroidectomy scar are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

2.  The criteria for a 10 percent rating, but not higher, for 
thyroidectomy scar are met from October 11, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in March 2007.  The notice contained the information 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
concerning effective date and degree of disability.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in 2007 and 
2010; and afforded the Veteran the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disability has not significantly changed and 
so staged ratings are warranted.

The applicable rating criteria for skin disorders, to include 
scars, are found at 38 C.F.R. § 4.118.  During the pendency of 
this appeal for an increased rating, the criteria for evaluation 
of scars were amended as of October 23, 2008.  However, the 
revisions are applicable to applications for benefits received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  Here, VA received the Veteran's claim in March 2007. 
Therefore, only the pre-October 2008 version of the schedular 
criteria are applicable in this case.

Diagnostic Code 7800 rates scars of the head, face, or neck based 
upon disfigurement, and does not apply in this case as the 
service-connected scar is located well below the Veteran's 
neckline according to an April 2007 VA examination report.

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides 
that a deep scar is one associated with underlying soft tissue 
damage.

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars. Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars 
that are superficial and painful on examination.  Note (1) to 
Diagnostic Code 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) provides 
that a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

The April 2007 VA examination showed that the Veteran's 
thyroidectomy scar was nontender and had no adhesions or 
induration.  There was very slight keloid formation along the 
entire scar line and it was well below the neckline so it would 
not be considered disfiguring.  At that time, the Veteran 
reported a mild tingling, but no pain.

The Veteran indicated in a letter dated October 11, 2007, that at 
the time of the granting of the noncompensable rating for his 
scar, he had not been experiencing any significant complaints, 
but that he was now noticing discomfort, especially when he wore 
a neck tie or any piece of clothing that is close at the neck.  
This irritation had started to affect his professional life.  He 
reiterated this in March 2009.  

On VA examination on February 8, 2010, the Veteran stated that 
his scar, which was just below the neck line, becomes irritated 
and edematous by wearing collar shirts and ties.  The area would 
become indurated with little areas of pustule formation and 
discharge.  He used lotion during the flare-ups.  Currently, 
there was no symptomatology regarding the scar.  There was no 
sign of infection or edema.  Minimal tenderness was appreciated 
around the edges of the scar.  There was minimal keloid formation 
along the entire scar line, which measured 8 by 0.5 cm.  It did 
not cause functional impairment or disfigurement to the Veteran.  

The Board finds that as of October 11, 2007, a compensable rating 
is warranted.  That is when the Veteran first indicated that his 
scar had gone from essentially asymptomatic to irritating and 
causing discomfort.  The Board finds that these complaints  
nearly approximate painful.  

Prior to October 11, 2007, however, there were no disabling 
manifestations which would warrant a compensable rating under any 
Diagnostic Code.  At the time of the April 2007 examination, the 
Veteran reported that he had no pain.  

Moreover, since October 11, 2007, the criteria for a rating 
higher than 10 percent are not met.  Ten percent is the maximum 
schedular rating under Diagnostic Code 7804.  The criteria for 
compensable ratings under other Diagnostic Codes have not been 
met. 

The possibility of an extraschedular rating has been considered.  
However, the service-connected disability does not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
disability appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

The appeal is denied in part and granted in part as follows:

A compensable rating for thyroidectomy scar prior to October 11, 
2007, is not warranted.

A 10 percent rating (but no higher) is warranted for a 
thyroidectomy scar from October 11, 2007, subject to the 
controlling regulations applicable to the payment of VA monetary 
benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


